DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2018/0037534 (hereinafter referred to as Fujii).
Fujii, in the abstract, and in paragraph nos. [0013], [0064]-[0072], [0390]-[0394], and [0434], discloses a resist composition that generates an acid upon exposure, and the solubility of the resist composition layer in the developer changes under the action of an acid, wherein the resist composition includes a base material that comprises a resin component and has the same claimed structural formula recited , see below,

    PNG
    media_image1.png
    159
    169
    media_image1.png
    Greyscale
wherein Wax1 is a (nax1+1) valent aromatic hydrocarbon group, and Yax1 is a single bond and is the same claimed base component (A),  and Fujii discloses a fluorine additive component (the claimed (f1) in the copolymer F1) that is base dissociable ( alkali developer), and has the following structure, see below, 

    PNG
    media_image2.png
    302
    150
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    346
    167
    media_image3.png
    Greyscale
.
Fujii, in [0176], discloses the claimed (f2-1) structures see below,  

    PNG
    media_image4.png
    241
    193
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    222
    207
    media_image5.png
    Greyscale
(claims 1, 3). Fujii, in [0393], [0430], [0435], and [0437], discloses that the (f1) structural unit component in the fluorine copolymer (F) (the claimed fluorine additive component) is greater than 30 mol % (claim 2).  Fujii, in [0015], dsicloes forming a resist film using the resist composition, and exposing the resist film followed by developing the exposed resist film to form a resist pattern, and in [0661], dsicloses that the exposure can be in an EUV apparatus (expose to EUV) or by direct irradiation with an electron beam (claims 4-5).
Response to Arguments
Applicant’s arguments, see Amendment, filed June 16, 2022, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-5, see paragraph no. 3, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 7, 2022.